NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                                 IN THE DISTRICT COURT OF APPEAL

                                                 OF FLORIDA

                                                 SECOND DISTRICT


MARYANN VERDI,                                   )
                                                 )
              Petitioner,                        )
                                                 )
v.                                               )      Case No. 2D18-262
                                                 )
STATE OF FLORIDA,                                )
                                                 )
              Respondent.                        )
                                                 )

Opinion filed November 2, 2018.

Petition for Writ of Certiorari to the Circuit
Court for Pasco County; Mary M. Handsel,
Judge.

Anthony M. Candela of Candela Law Firm,
Riverview, for Petitioner.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Cerese Crawford Taylor,
Assistant Attorney General, Tampa, for
Respondent.


PER CURIAM.


              Denied.


CASANUEVA, CRENSHAW, and ATKINSON, JJ., Concur.